Case 1:19-cv-01424-KPF Document 46 Filed 09/24/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

THE NEW YORK TIMES COMPANY and
JOHN T. EWING, JR.,

Plaintiffs,
-V.-
19 Civ. 1424 (KPF)
UNITED STATES DEPARTMENT OF
JUSTICE, ORDER
Defendant,
VOLKSWAGEN AG,

Intervenor.

 

 

KATHERINE POLK FAILLA, District Judge:

According to the Declaration of Jennifer L. Blackwell in Support of
Defendant’s Motion for Summary Judgment (Dkt. #28), the independent
monitorship at issue in this litigation was scheduled to terminate on
September 14, 2020. (Jd. at § 31). The Court understands that the
monitorship has in fact ended. The parties are hereby ORDERED to file letters
on or by September 25, 2020, (i) confirming whether the monitorship has
terminated, and, if so, (ii) stating whether and to what extent they believe the
termination of the monitorship alters the viability of withholding the Report at
issue in this litigation under 5 U.S.C. § 522(b)(7)(A).

SO ORDERED.

Dated: September 24, 2020 Wathen Intl fil

New York, New York

 

KATHERINE POLK FAILLA
United States District Judge
